SHIVERS, Judge.
Appellant was convicted of robbery and judgment and sentence was entered accordingly. On appeal, the assistant public defender has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that she is unable to present any argument for reversal of the judgment of conviction in this case. On review of the record, we find no reversible error and, therefore, affirm.
However, as the assistant public defender has pointed out to this court, the appellant, an indigent, was erroneously required by the judgment and sentence to pay $2 in court costs and $10 to the Crimes Compensation Trust Fund. Accordingly, that portion of the judgment and sentence assessing these costs is stricken. See, Cox v. State, 334 So.2d 568 (Fla.1976); Brown v. State, 400 So.2d 510 (Fla.2d DCA 1981).
McCORD and MILLS, JJ., concur.